DETAILED ACTION
Claims 1, 3-4, 9-11, 13, 18-19 are amended. Claim 20 is cancelled. Claims 1-19 are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Examiner’s Notes
The Examiner cites particular sections in the references as applied to the claims below for the convenience of the applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant(s) fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the 11/08/2021 has been entered.

Specification
The use of the term JAVASCRIPT, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Han (US 8,723,820 B1) in view of Raman et al. (US 2019/0340166 A1; hereinafter Raman) and Beskrovny et al. (US 2016/0011951 A1; hereinafter Beskrovny).

With respect to claim 1, Han teaches: A computer implemented method …, the method comprising: 
accessing an input schema (see e.g. Han, column 7, lines 11-13: “surface definition files that can be used by the movement instruction module 224 to define one or more movement instructions”; column 7, lines 29-31: “writing instrument definition files that can be used by the movement instruction module 224 to define one or more movement instructions”; column 17, line 18: “A surface definition file is accessed”; and column 21, line 6: “A writing instrument definition file is accessed”) associated with an application programming interface (see e.g. Han, column 7, lines 62-63: “one or more of the definition files may be implemented using Java, C++”),
Since Han discloses the definition files being implemented using Java or C++ (see e.g. Han, column 7, lines 62-63), Han inherently discloses the definition files being associated with Java Application Programming Interface (API) or C++ API.
 for each of a plurality of data types (see e.g. Han, Fig. 5: “Surface”, “P1, P2,  A1, A2, A3”; and Fig. 7: “Writing Instrument”, “Q1, Q2, Q3, G1, G3, G4”), processing the input schema (see e.g. Han, column 19, lines 21-27: “a movement instruction can be defined based on a combination of definition files such as a combination of a surface definition file (as represented within a surface database such as surface database 500 shown in FIG. 5) and a writing instrument definition file (as represented within a writing instrument database such as writing instrument database 700 shown in FIG. 7)”) to: 
see e.g. Han, column 19, line 61: “parameter value conditions”) on values of the data type (see e.g. Han, column 19, lines 61-64: “when multiple parameter value conditions (e.g., writing instrument conditions included in writing instrument definition files, surface conditions included in surface definition files) are satisfied”; Fig. 5: “Surface Conditions 520”; and Fig. 7: “Writing Instrument Conditions 720”); 
analyze the two or more constraints to determine if any constraint contradictions exist (see e.g. Han, column 19, lines 61-64: “conflicts can arise when multiple parameter value conditions (e.g., writing instrument conditions included in writing instrument definition files, surface conditions included in surface definition files) are satisfied”); and 
in response to determining that a constraint contradiction exists, generating… a contradiction message (see e.g. Han, column 20, line 38: “single movement instruction”) including data with respect to the constraint contradiction identified (see e.g. Han, column 20, lines 35-42: “several movement instructions (which can be triggered by different parameter value conditions being satisfied) that are conflicting can be combined into a single movement instruction based on a rules-based algorithm. For example, a first movement instruction can specify movement of a drawing device in a first direction at a first rate, and a second movement instruction can specify movement of the drawing device in a second direction at a second rate. In some embodiments, the drawing device can be triggered to move in a third direction that is a combination of the first direction and the second direction, and/or can be triggered to move at a third rate that is a combination of the first rate and the second rate”).
Even though Han discloses generating a contradiction message (see e.g. Han, column 20, lines 35-42), Han does not explicitly disclose providing this message to a user in the form of a schema coverage notification. 
However, Raman teaches: 
see e.g. Raman, paragraph 46: “notify a client 112 and/or workload 210 of the existence of the data version conflict 118”)
and transmitting (see e.g. Raman, paragraph 46: “present such data versions to a user or client 112”)…, the schema coverage notification comprising (see e.g. Raman, paragraph 46: “When a conflict 118 in at least one data item 108 is detected, the manual data version conflict resolution technique 204 may notify a client 112 and/or workload 210 of the existence of the data version conflict 118, e.g., a collection of alternative values and/or value sequences that have been applied to one or more data items 108 by two or more masters 114, where the coexistence of such data versions represents a conflict 118… The data version conflict resolution technique 204 may present such data versions to a user or client 112”)
Han and Raman are analogous art because they are in the same field of endeavor: identifying data conflicts and providing resolution techniques for such conflicts. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Han with the teachings of Raman. The motivation/suggestion would be to improve conflict resolution techniques (see e.g. Han, column 20, lines 19-34; and Raman, paragraph 46).
Furthermore, even though Han discloses client/server communications for operating the device 200 and implementing the described method (see e.g. Han, column 22, lines 18-30), Han does not explicitly disclose determining contradictions between data formats used by the client and server devices and/or notifying a developer regarding such contradictions.
However, Beskrovny teaches: 
the input schema defining, at least in part, a format by which by a software application executing on a client device requests data from, or provides data to, a server implementing the application programming interface (see e.g. Beskrovny, paragraph 19: “discovering a range for the at least one parameter that will be accepted by the server and not be accepted by the client”; paragraph 24: “discovering a range for the at least one parameter that will be accepted by the server and not be accepted by the client”; paragraph 38: “govern each client function call and subsequently to discover client constraints on the parameters in the function call”; paragraph 39: “discover server side constraints for parameter values… Parameters violating the server side constraints will not reach the business logic, causing an error during XML validation during processing of an incoming message. Block 304 is configured to compute a pass range as the difference between the client side and server side constraints on input parameters”; paragraph 86; and Fig. 6-7);
to a developer of the software application (see e.g. Beskrovny, paragraph 87: “send messages to a developer when errors are found in the Web service”),
Han and Beskrovny are analogous art because they are in the same field of endeavor: identifying data conflicts and providing resolution techniques for such conflicts. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Han with the teachings of Beskrovny. Note that, Han already discloses client/server communications for implementing the conflict detection method (see e.g. Han, column 22, lines 18-30). Therefore, the motivation/suggestion for modifying Han with the teachings of Beskrovny would be to improve robustness of the network communications by detecting compatibility issues between the client and server devices and notifying developers with an appropriate error message (see e.g. Beskrovny, paragraphs 3-6, 86-87).

With respect to claim 2, Han as modified teaches: The computer implemented method of claim 1 further comprising processing the input schema to generate a type set representation for each of the plurality of data types (see e.g. Han, column 15, lines 48-52: “Each of the parameter values can characterize at least a portion of an interaction of a drawing device with a touch sensitive display. For example, parameter value P1 (shown in column 520) can represent an acceleration value of an interaction of a drawing device with a touch sensitive display”; column 18, lines 3-7: “Each of the parameter values can characterize at least a portion of an interaction of a drawing device with a touch sensitive display. For example, parameter value Q1 (shown in column 720) can characterize at least a portion of an interaction of a drawing device with a touch sensitive display”; and Fig. 5, 7), and wherein determining that the input schema imposes two or more constraints on values of a given data type comprises analyzing the type set representation in respect of the given data type (see e.g. Han, from column 19, line 64 to column 20, line 6: “conflicting parameter value conditions can be the same type of parameter value condition. For example, two conflicting parameter value conditions can both be writing instrument conditions, or can both be surface conditions. In some embodiments, the conflicting parameter value conditions can be different types of conditions. For example, one of the conflicting parameter value conditions can be a writing instrument condition, and the other conflicting parameter value condition can be a surface condition”).

With respect to claim 3, Han as modified teaches: The computer implemented method of claim 1, wherein determining that a constraint contradiction exists comprises: 
analyzing the constraints imposed on the given type by the input schema against a contradiction rule set, the contradiction rule set defining one or more contradiction rules (see e.g. Han, column 19, lines 61-64: “conflicts can arise when multiple parameter value conditions (e.g., writing instrument conditions included in writing instrument definition files, surface conditions included in surface definition files) are satisfied”); and 
determining that two constraints imposed on the data type by the input schema match a contradiction rule (see e.g. Han, column 20, lines 7-18: “a conflict can arise between a movement instruction triggered by a writing instrument condition and a movement instruction triggered by a surface condition. As a specific example, movement instruction M1 (shown in column 530 of FIG. 5) can be triggered in response to surface condition "P1>A1" (shown in column 520 in FIG. 5) being satisfied. Also, movement instruction F2 (shown in column 730 of FIG. 7) can be triggered in response to surface condition "Q2=G3" (shown in column 720 in FIG. 7) being satisfied. Movement instruction M1 and movement instruction F2 may be movement instructions that cannot be physically performed together”).

With respect to claim 4, Han as modified teaches: The computer implemented method of claim 1, wherein determining that a constraint contradiction exists comprises: 
analyzing the constraints imposed on the given type by the input schema against a contradiction rule set, the contradiction rule set defining one or more contradiction rules (see e.g. Han, column 19, lines 61-64: “conflicts can arise when multiple parameter value conditions (e.g., writing instrument conditions included in writing instrument definition files, surface conditions included in surface definition files) are satisfied”); and 
determining that three or more constraints imposed on the data type by the input schema match a contradiction rule (see e.g. Han, column 20, lines 35-37: “several movement instructions (which can be triggered by different parameter value conditions being satisfied) that are conflicting”).

With respect to claim 5, Han as modified teaches: The computer implemented method of claim 1, wherein prior to processing the input schema to for each data type the method comprises: 
processing the input schema to initially determine whether the input schema is intended to accept some values, all values, or no values (see e.g. Han, column 15, lines 53-65: “The movement instructions 530 are movement instructions that can be sent to (or used to define another movement instruction that can be sent to) a drawing device based on the surface condition 520 being satisfied. For example, if surface condition "P2=A3" (shown in column 520) is satisfied, movement instruction M3 (shown in column 530), which appears on the same row as the surface condition, can be sent to a drawing device. The movement instruction M3 can specify, for example, a particular type of movement, such as a vibrational movement, at a specified rate. As another example, if surface condition "P1<A2" (shown in column 520) is satisfied, no movement instruction may be sent to a drawing device”; and column 18, lines 8-16: “The movement instructions 730 are movement instructions that can be sent to (or used to define another movement instruction that can be sent to) a drawing device based on the writing instrument condition 720 being satisfied. For example, if writing instrument condition "Q2=G3" (shown in column 720) is satisfied, movement instruction F2 (shown in column 730), which appears on the same row as the writing instrument condition, can be sent to a drawing device”); and 
wherein processing the input schema for each of the plurality of data types is only performed in response to initially determining that the input schema is intended to accept some values (see e.g. Han, column 15, lines 53-60: “The movement instructions 530 are movement instructions that can be sent to (or used to define another movement instruction that can be sent to) a drawing device based on the surface condition 520 being satisfied. For example, if surface condition "P2=A3" (shown in column 520) is satisfied, movement instruction M3 (shown in column 530), which appears on the same row as the surface condition, can be sent to a drawing device”; and column 18, lines 8-16: “The movement instructions 730 are movement instructions that can be sent to (or used to define another movement instruction that can be sent to) a drawing device based on the writing instrument condition 720 being satisfied. For example, if writing instrument condition "Q2=G3" (shown in column 720) is satisfied, movement instruction F2 (shown in column 730), which appears on the same row as the writing instrument condition, can be sent to a drawing device”).

With respect to claim 6, Han as modified teaches: The computer implemented method of claim 5, wherein the input schema is initially determined to be a schema intended to accept some values if the input schema is not a Boolean value (see e.g. Han, column 4, lines 1-6: “Parameter values representing an interaction can include, for example, an acceleration value, a length value (representing a physical length of an interaction), a direction value, a pressure value, a timing value, a vector, a duration value (representing a duration of an interaction), a speed value, and/or so forth”; column 15, lines 53-65: “The movement instructions 530 are movement instructions that can be sent to (or used to define another movement instruction that can be sent to) a drawing device based on the surface condition 520 being satisfied. For example, if surface condition "P2=A3" (shown in column 520) is satisfied, movement instruction M3 (shown in column 530), which appears on the same row as the surface condition, can be sent to a drawing device. The movement instruction M3 can specify, for example, a particular type of movement, such as a vibrational movement, at a specified rate. As another example, if surface condition "P1<A2" (shown in column 520) is satisfied, no movement instruction may be sent to a drawing device”; and column 18, lines 8-16: “The movement instructions 730 are movement instructions that can be sent to (or used to define another movement instruction that can be sent to) a drawing device based on the writing instrument condition 720 being satisfied. For example, if writing instrument condition "Q2=G3" (shown in column 720) is satisfied, movement instruction F2 (shown in column 730), which appears on the same row as the writing instrument condition, can be sent to a drawing device”).

With respect to claim 7, Han as modified teaches: The computer implemented method of claim 1, wherein prior to determining that the input schema imposes two or more constraints on values of a particular data type the method further comprises: 
determining whether the input schema supports the particular data type (see e.g. Han, column 8, lines 44-52: “The movement instruction module 224 can be configured to retrieve a surface definition file from the surface database 242 based on a surface type referenced (as a preferred surface type) in the user preference 246. Similarly, the movement instruction module 224 can be configured to retrieve a writing instrument definition file from the writing instrument database 244 based on a writing instrument type referenced (as a preferred writing instrument type) in the user preference 246”; and column 8, lines 61-63: “user preference 246 can indicate that a writing instruction should not be sent to the drawing device 20”); and wherein 
	determining that the input schema imposes two or more constraints on values of the particular data type is only performed in response to determining that the input schema supports the particular data type (see e.g. Han, column 8, lines 44-52: “The movement instruction module 224 can be configured to retrieve a surface definition file from the surface database 242 based on a surface type referenced (as a preferred surface type) in the user preference 246. Similarly, the movement instruction module 224 can be configured to retrieve a writing instrument definition file from the writing instrument database 244 based on a writing instrument type referenced (as a preferred writing instrument type) in the user preference 246”; and column 8, lines 61-63: “user preference 246 can indicate that a writing instruction should not be sent to the drawing device 20”).

With respect to claim 8, Han as modified teaches: The computer implemented method of claim 1, 
Han does not but Raman teaches:
wherein the contradiction message causes a contradiction interface to be displayed on a display, the contradiction interface displaying information on the constraint contradiction identified (see e.g. Raman, paragraph 46: “data version conflict resolution technique 204 that applies a manual conflict resolution… The data version conflict resolution technique 204 may present such data versions to a user or client 112, and may receive a selection of a particular data version to be applied to the data set 106 as the resolution outcome 206 of the data version conflict 118”).
Han and Raman are analogous art because they are in the same field of endeavor: identifying data conflicts and providing resolution techniques for such conflicts. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Han with the teachings of Raman. The motivation/suggestion would be to improve resolution techniques (see e.g. Han, column 20, lines 19-34; and Raman, paragraph 46).

With respect to claim 9, Han as modified teaches: The computer implemented method of claim 8, 
Han does not but Raman teaches:
wherein the information displayed by the contradiction interface includes information on a type of the contradiction identified in the input schema together with location information indicating where in the input schema the contradiction was identified (see e.g. Raman, paragraph 46: “notify a client 112 and/or workload 210 of the existence of the data version conflict 118, e.g., a collection of alternative values and/or value sequences that have been applied to one or more data items 108 by two or more masters 114, where the coexistence of such data versions represents a conflict 118 (e.g., some servers 104 may recognize a first value or value sequence for the involved data items 108, while other servers 104 may recognize a second, distinct value or value sequence for the same involved data items 108). The data version conflict resolution technique 204 may present such data versions to a user or client 112”).
Han and Raman are analogous art because they are in the same field of endeavor: identifying data conflicts and providing resolution techniques for such conflicts. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Han with the teachings of Raman. The motivation/suggestion would be to improve resolution techniques (see e.g. Han, column 20, lines 19-34; and Raman, paragraph 46).

With respect to claim 10, Han as modified teaches: The computer implemented method claim 1, 
Han does not but Raman teaches:
wherein the data types are selected from a group consisting of: a number type (see e.g. Raman, paragraph 44: “attributes of various types, such as integers, floating-point values”); a string type (see e.g. Raman, paragraph 44: “attributes of various types, such as… strings”); an object type (see e.g. Raman, paragraph 44: “attributes of various types, such as… media objects”); and an array type (see e.g. Raman, paragraph 95: “a data item 108 is specified as both a format (e.g. … an array”).
Han and Raman are analogous art because they are in the same field of endeavor: identifying data conflicts and providing resolution techniques for such conflicts. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Han with the teachings of Raman. The motivation/suggestion would be to enable compatibility with different types of parameters used with object-oriented programming languages (see e.g. Raman, paragraph 87; Han, column 7, lines 56-66).

With respect to claims 11-19: Claims 11-19 are directed to a system comprising one or more processors and one or more non-transitory computer-readable storage media storing instructions to cause the one or more processors to implement active functions corresponding to the method disclosed in claims 1-3 and 5-10, respectively; please see the rejections directed to claims 1-3 and 5-10 above which also cover the limitations recited in claims 11-19. Note that, Han also discloses a computing system 200 comprising one or more processors and memory with instructions (see e.g. Han, Fig. 2; column 9, lines 60-67; column 10, lines 1-9) to perform the method disclosed in claims 1-3 and 5-10.

Response to Arguments
Applicant's arguments filed 11/08/2021 have been fully considered but they are not persuasive. In detail:

(1)	The Examiner notes that no amendments and/or arguments were submitted to rectify the objections regarding the appropriate use of the trademarks in the specification. Therefore, the Examiner maintains the corresponding specification objections. The Examiner also kindly encourages the Applicant to address these issues in their reply to this office action in order for their reply to be considered as being fully responsive. See MPEP §714.03.  

Applicant’s arguments with respect to the limitations “the input schema defining, at least in part, a format by which by a software application executing on a client device requests data from, or provides data to, a server implementing the application programming interface” and “to a developer of the software application” recited in claim 1, and the similar limitations recited in claim 11, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
More specifically, even though Raman discloses generating “a schema coverage notification” by generating a notification to a client regarding conflicts associated with input data versions such that the notification identifies particular data values covered by the conflicting data versions (see e.g. Raman, paragraph 46: “notify a client 112 and/or workload 210 of the existence of the data version conflict 118, e.g., a collection of alternative values and/or value sequences that have been applied to one or more data items 108 by two or more masters 114, where the coexistence of such data versions represents a conflict 118 (e.g., some servers 104 may recognize a first value or value sequence for the involved data items 108, while other servers 104 may recognize a second, distinct value or value sequence for the same involved data items 108). The data version conflict resolution technique 204 may present such data versions to a user or client 112”), Han in view of Raman does not explicitly disclose “the input schema defining, at least in part, a format by which by a software application executing on a client device 
However, Beskrovny teaches these features. For more details, please see the Claim Rejections - 35 USC §103 section above.

CONCLUSION
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
U.S. Patent No. 8,826,222 B2 by Bak et al. 
U.S. Patent No. 10,310,956 B2 by Beskrovny et al. 
U.S. Patent No. 10,496,605 B2 by Melnik et al. 
U.S. Patent No. 10,540,270 B1 by Surkatty et al. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Umut Onat whose telephone number is (571)270-1735.  The examiner can normally be reached on M-Th 9:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on (571) 272-7767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/UMUT ONAT/Primary Examiner, Art Unit 2194